FILED
                           NOT FOR PUBLICATION                              FEB 10 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



STEPHEN T. HARRIS; DAVID                         No. 10-56473
WOOLSEY,
                                                 D.C. No. 2:10-cv-02964-JVS-
              Petitioners - Appellants,          VBK

  v.
                                                 MEMORANDUM *
UNITED STATES BANKRUPTCY
COURT, CENTRAL DISTRICT OF
CALIFORNIA,

              Respondent - Appellee.



                    Appeal from the United States District Court
                       for the Central District of California
                     James V. Selna, District Judge, Presiding

                           Submitted February 8, 2012 **
                              Pasadena, California

Before: D.W. NELSON, O’SCANNLAIN, and N.R. SMITH, Circuit Judges.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes that this case is suitable for
decision without oral argument. See Fed. R. App. P. 34(a)(2).
      Appellants Stephen Harris and David Woolsey seek to compel the

bankruptcy court to provide a hearing to challenge a temporary restraining order

requiring them to produce certain evidence for imaging. The bankruptcy court’s

order complied with the requirements for issuing an ex parte temporary restraining

order, see Fed. R. Civ. P. 65(b), and presents no Fourth Amendment problems.

Thus, the district court properly denied appellants’ petition for a writ of

mandamus. See Burlington N. & Santa Fe Ry. Co. v. U.S. Dist. Ct., 408 F.3d 1142,

1146 (9th Cir. 2005).

      Appellants also contend that the district court erred by imposing sanctions

on appellants’ attorney in the form of attorneys’ fees to opposing counsel. The

notice of appeal does not list their attorney as an appellant or otherwise make clear

that the sanction order is being appealed. See Fed. R. App. P. 3(c)(1)(A), (c)(4).

We thus lack jurisdiction to disturb the sanction order.

      AFFIRMED.




                                           2